DETAILED ACTION
This Non-Final Office action is in response to the claims filed on.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrington (US 5,967,461).

As to claim 1 Farrington discloses a system to produce air for a cabin of an aircraft, the system (figure 10A) comprising: 
an air conditioning pack (10,20) including:
a heat exchanger (60) including:
a first inlet (56) fluidly coupled to a first outlet (64) via a first flow path, the first inlet to receive cabin supply air from a high pressure air source (46); and
a second inlet  (labeled in attached modified drawing) fluidly coupled to a second outlet (78) via a second flow path, the second flow path isolated from the first flow path, the second inlet to receive cabin exhaust air (16) from the cabin of the aircraft, the cabin exhaust air to reduce a temperature of the cabin supply air via the heat exchanger (78); (column 4 lines 40-50)
a turbine (66) having a turbine inlet and a turbine outlet (shown in attached modified drawing), the turbine inlet fluidly coupled to the first outlet of the heat exchanger (60), the turbine to reduce a temperature and pressure of the cabin supply air between the turbine inlet and the turbine outlet, the turbine outlet fluidly coupled to the cabin to provide the cabin supply air to the cabin (column 4 lines 50-55); and
a fan (76) to direct the cabin exhaust air from the heat exchanger to atmosphere.

    PNG
    media_image1.png
    1036
    890
    media_image1.png
    Greyscale



As to claim 2 Farrington discloses the system of claim 1, wherein the air conditioning pack includes a generator (40), and wherein the turbine is coupled to the generator to drive the generator to generate power. (Shown in figure 4 that the motor 40 is capable of being a generator (122)).

As to claim 3 Farrington discloses the system of claim 2, wherein the air conditioning pack includes an electric motor to drive the fan, and wherein the electric motor is powered via the power from the generator  (column7 lines 20-30).

As to claim 5 Farrington discloses the system of claim 1, further including a compressor (26) driven by a shaft (34) extending from an engine of the aircraft, wherein the compressor includes a compressor inlet  (22) and a compressor outlet (46), the compressor inlet to receive inlet air, the compressor outlet fluidly coupled to the first inlet of the heat exchanger (shown in figure 1), the compressor to increase a pressure of the inlet air and provide high pressure air to the first inlet of the heat exchanger (60) as the cabin supply air.

As to claim 6 Farrington discloses the system of claim 5, wherein the inlet air is fan air extracted from a fan duct (24) of the engine of the aircraft.

As to claim 7 Farrington discloses the system of claim 5, further including a control system, the control system to control at least one of a pressure or temperature of the high pressure air at the compressor outlet by controlling at least one of a speed of 

As to claim 8 Farrington discloses the system of claim 7, wherein the control system is to control at least one of a load on the turbine or a variable area nozzle of the turbine. (column 10 lines 50-65) 

As to claim 9 Farrington discloses the system of claim 8, wherein the control system is to control at least one of a speed of the fan or a variable area nozzle of the fan. (column 10 lines 50-65) 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5,967,461).

As to claim As to claim 4 Farrington discloses the system of claim 3, wherein, in a first mode of operation, the fan is driven by the electric motor to direct the cabin exhaust air to the atmosphere, However Farrington does not disclose the a second mode of operation, the fan is driven by the cabin exhaust air and the fan drives the electric motor to generate power. Farrington discloses in figure 4 that it is known in the art to use a generator to generate power based on the flow of a turbine which is a fan. It would have been obvious or one or ordinary skill in the art to use the motor as a generator as it is well known that a motor spun backwards will generate electricity.


As to claim 11 Farrington discloses the system of claim 1, further including a valve (140) to direct atmospheric air into the second inlet with the cabin exhaust air.

As to claim 12 Farrington discloses a system to produce air for a cabin of an aircraft, the system comprising: 
an air conditioning pack including: 
a heat exchanger including (60): 
a first flow path to receive cabin supply air (from 16); and 
a second flow path (56), isolated from the first flow path, to receive cooling air, the cooling air to reduce a temperature of the cabin supply air flowing through the first flow path (column 4 lines 40-50)
a turbine (66) having a turbine inlet and a turbine outlet, the turbine inlet to receive the cabin supply air from the heat exchanger (60), the turbine outlet fluidly coupled to the cabin (14) to supply the cabin supply air to the cabin;
Farrington does not discloses a generator, the turbine coupled to the generator, the turbine to drive the generator to generate power,  in connection with figure1 but does disclose in figure 4 the turbine (124) in connection with a generator (122) that system can be uses with the system of figure 1 without destroying the system of figure 1.
a fan (76) to control a flow rate of the cooling air through the second flow path of the heat exchanger, the fan driven by an electric motor that is powered via the power generated by the generator.


As to claim 13 Farrington discloses the system of claim 12, wherein the cooling air is cabin exhaust (16) air vented from the cabin of the aircraft. 

As to claim 14 Farrington discloses the system of claim 12, further including a control system to control at least one of a load on the turbine or a variable area nozzle of the turbine. (column 10 lines 50-65)

As to claim 15 Farrington discloses the system of claim 12, further including a compressor (26) driven by a shaft (34) extending from an engine of the aircraft, the compressor to provide high pressure air (46) as the cabin supply air to the heat exchanger(60).

As to claim 16 Farrington discloses an aircraft comprising:
a fuselage (12) having a cabin; and
a system to produce air for the cabin, the system including:
a compressor (26) to produce pressurized air to be used as cabin supply air (14); and an 
air conditioning pack (10), the air conditioning pack including: 
a heat exchanger to receive the cabin supply air from the compressor, the heat exchanger (60) to reduce a temperature of the cabin supply air (14); and a turbine (66) having a turbine inlet and a turbine outlet (shown in attached modified drawing above), the turbine inlet to receive the cabin supply air from the 

As to claim 17 Farrington discloses the aircraft of claim 16, wherein the compressor (26) is driven by a shaft (34) extending from an engine of the aircraft.

As to claim 18 Farrington discloses the aircraft of claim 16, wherein the heat exchanger (60) reduces a temperature of the cabin supply air using cabin exhaust air (16) vented from the cabin.

As to claim 19 Farrington discloses the aircraft of claim 18, wherein the air conditioning pack includes a fan (76) to control a flow rate of the cabin exhaust air (16) flowing through the heat exchanger (60), the fan driven by an electric motor (column 7 lines 30-35).

As to claim 20 Farrington discloses the aircraft of claim 16, wherein the air conditioning pack further includes a generator driven by the turbine, the turbine to drive the generator to generate power Farrington does not discloses a generator, the turbine coupled to the generator, the turbine to drive the generator to generate power,  in connection with figure1 but does disclose in figure 4 the turbine (124) in connection with a generator (122) that system can be uses with the system of figure 1 without destroying the system of figure 1.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art air craft conditioning systems is included in the attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747